Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2018

                                       No. 04-18-00363-CR

                                       Steven P. CHERRY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR6408
                            Honorable Sid L. Harle, Judge Presiding

                                          ORDER
        On June 6, 2018, this court ordered counsel for appellant to show cause why this appeal
should not be dismissed for want of jurisdiction. Appellant’s counsel filed a timely response on
June 21, 2018, stating the Court of Criminal Appeals has granted appellant habeas relief to file
an out-of-time appeal. To support the response’s allegations regarding this court’s jurisdiction,
appellant also filed a motion to supplement the clerk’s record. Although the motion to
supplement the clerk’s record contains a list of filings to be included in a supplemental clerk’s
record, the motion does not indicate whether appellant served the trial court clerk with a copy of
the motion.

        We grant appellant’s motion to supplement the clerk’s record and order the trial court
clerk, Bexar County District Clerk Donna Kay McKinney, to file a supplemental clerk’s record
containing the requested filings by July 20, 2018. We further order the clerk of this court, when
notifying the parties and the district court clerk of this order, to send the trial court clerk a copy
of appellant’s motion to supplement the record, which motion contains the filings to be included
in the supplemental clerk’s record.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court